Citation Nr: 1816590	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-15 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for lupus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to January 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

A Notice of Disagreement was received in September 2010.  In April 2014, a Statement of the Case (SOC) was issued, and, in April 2014, the Veteran filed his substantive appeal (via a VA Form 9), which appealed only the issue of service connection for lupus. 

In November 2013, the Veteran testified at a formal RO hearing before a Decision Review Officer (DRO).  In September 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record.

Pursuant to 38 U.S.C.A. § 7105e, the Board has jurisdiction to receive and review additional evidence that is received from the Veteran in those cases received on or after February 2, 2013.  The Board received the Veteran's appeal in April 2014.  In September 2016, the Board received a correspondence from the Veteran's private physician without an accompanying waiver, and this evidence falls within the purview of this statute, and therefore, the Board has jurisdiction of this claim.

There was additional evidence added to the record in the form of VA treatment records after the April 2014 issuance of the statement of the case after certification of the issue to the Board without an accompanying waiver.  The Board finds that this additional evidence which includes VA treatment records documenting continuing treatment for lupus is cumulative, and therefore does not trigger the requirement for an issuance of a Supplemental Statement of the Case.  See 38 C.F.R. §19.37(a) and 38 C.F.R. § 20.1304(c).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record.


FINDING OF FACT

The evidence of record is at least in relative equipoise as to whether the Veteran's currently diagnosed lupus had its onset during service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for lupus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran given the favorable nature of the Board's determination.

II. LEGAL CRITERIA

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. 1110, 1131 (2012); 38 C.F.R. 3.303(a) (2017).  

Service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as systemic lupus erythematosus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear-cut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  BACKGROUND AND ANALYSIS 

The Veteran initially filed a claim for service connection for lupus in August 2010.  

The Veteran's service treatment records reveal no diagnosis or treatment of an autoimmune disorder.  The Veteran was diagnosed with lupus in 2007. 

In support of his claim, the Veteran submitted a November 2013 2013 private opinion, signed by Dr. T.L.F., a rheumatologist, who had been following the Veteran for several years and explained that "lupus is secondary to his knees."  The rheumatologist provided rationale for the opinion, stating that "In connective tissue disorders as a manifestation of systemic lupus erythematosus.  Exacerbation and remission with primary symptoms of myositis, pulmonary disease, musculoskeletal manifestations and symptoms consistent with Scleroderma.  This is a disorder with many manifestations and it is very heterogeneous.  I presume that this has been in evolution form for many years and it is only currently that the manifestations are most prevalent.  This is characteristic of the disorder.  Osteoarthritis bilateral knee involvement.  Chronic kidney disease.  Gouty arthritis.  Coronary artery disease..."

The Veteran submitted an addendum opinion in September 2016 from the same rheumatologist, stating that she has been following the Veteran since 2007 and at that time the Veteran had an abnormal autoimmune profile workup, and that it is impossible to clearly delineate the initial time of his onset of lupus.  The examiner further opined that his diagnosis in the late 2000's is likely followed by a period of disease inactivity, thus delaying the diagnosis.  

A December 2013 VA examiner, a pediatric specialist, Dr. J.O., opined that the lupus  "is less likely than not ...proximately due to or the result of the Veteran's service connected condition."   The examiner explained that the Veteran's lupus is not due to service connected knee conditions.  The examiner further opined that osteoarthritis cannot cause systemic lupus erythematous, but that SLE can cause arthralgia and arthritis, and presenting symptoms may be arthralgia.   

The Board notes that the Regional Office implied a claim of secondary service connection only for the Veteran's lupus in its April 2014 Rating Decision based upon the Veteran's nexus letter, even though the Veteran alleged direct service connection in his initial claim.  The Veteran was never afforded a VA examination addressing service connection on a direct basis.  The Veteran's representative withdrew the theory of entitlement to secondary service connection in the Veteran's September 2016 hearing, stating that the Veteran feels that his lupus was not due to his left knee injury, but that the knee injuries were a symptom of lupus.  

The nexus opinions of record appear to support the Veteran's contention that the service connected arthralgia is due to the Veteran's lupus.  The Veteran's service treatment record shows treatment on November 6, 1991 for contusion of the right knee and treatment in January 1992 for arthralgia (joint pain) in both knees.  The Veteran's diagnosis was chondromalacia of the left knee, but no diagnosis was given for the right knee.  The November 2013 rheumatologist opinion states specifically that the Veteran's osteoarthritis of the bilateral knees is a manifestation of the Veteran's lupus, and that it was likely not diagnosed for many years because of a period of inactivity.  

The period of inactivity mentioned by the rheumatologist does not preclude entitlement to service connection as lupus is considered a chronic disease, and with chronic diseases shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.309, see also Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The VA examiner's opinion, though equivocal in nature, supports the rheumatologist's opinion.  The VA examiner expressly states that lupus can cause arthralgia, and that presenting symptoms may be arthralgia.  The VA examiner also denotes the presence of arthralgia in service.

The Board finds both opinions to be competent and probative.  The Veteran's rheumatologist stated the Veteran's clinical history, and showed familiarity with the Veteran's full disability picture, as she thoroughly recounted the Veteran's history and other manifestations of the Veteran's disease.  Furthermore, the rheumatologist has followed the Veteran for over ten years, which is further indication of a thorough level of familiarity with the Veteran's clinical picture.  Rheumatologists specialize in autoimmune disorders and are qualified to provide opinions as to their etiology.  Furthermore, the VA examiner's opinion has some probative value, for the purpose of supporting the etiology regarding the manifestation of symptoms, as the examiner reviewed the Veteran's record and conducted a physical evaluation of the Veteran.  While the VA examiner's opinion in and of itself does not present enough evidence to support a theory of direct service connection because of the equivocal language, it does provide enough supporting evidence to support the rheumatologist's contention that the Veteran's knee arthralgia which presented in service is a manifestation of symptomatology of lupus.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports the establishment of service connection for lupus.


ORDER

Entitlement to service connection for lupus is granted. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


